DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amended claims filed on 1/14/2021, wherein:
Claims 1-5, 9-12, 15, 16, 18-20 have been amended;
Claim 21 is new;
Claims 6-8, 13, 14, 17 remain as original; and
Claims 1-21 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
Amendments of claims 2, 3, 9, 10, 11, 12, 18, and 20 resolves the previous rejections of the claims pursuant to 35 U.S.C. 112(b) and the previous 35 U.S.C 112(b) rejections are withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a system and Certain Methods of Organizing Human Activity such as commercial or legal interactions including marketing or sales activities.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 – 2019 PEG pg. 53
Claims 1-21 are directed to the statutory category of a process.  

Step 2A, Prong 1 – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: presenting a plurality of application indications to a user.  The steps of: creating a platform to present a plurality of application indications to a user; determining a user attribute based on a user's online activity and a user's location; obtaining from a provider of an application a user attribute describing a target audience associated with the application; adding an application indication to the plurality of application indications to present to the user based on the determined user attribute and the user attribute received from the provider of the application; presenting the plurality of application indications to the user; and reducing a bandwidth consumption of downloading the application by: dividing the application into a plurality of modules needed for executing the application; downloading a subset of the plurality of modules when requested by the user and storing the rest of the plurality of modules; decoupling viewability of the application indication and availability of the application by creating a first list including the plurality of application indications to present to the user and a second list including a plurality of applications downloaded to the device associated with the user; and removing the application indication from the first list, while maintaining the subset of the plurality of modules associated with the application indication downloaded on the device, when considered collectively as an ordered combination recite the oral abstract idea of presenting a plurality of application indications to a user.  
For independent claim 4, the claim recites an abstract idea of: generating a dynamic security code for a card transaction: The steps of: creating a platform to present a plurality of application indications to a user; determining a user attribute based on a user's online activity and a user's location; obtaining from a provider of an application a user attribute describing a target audience associated with the application; adding an application indication to the plurality of application indications based on the determined user attribute and the user attribute received from the provider of the application; presenting the plurality of application indications to the user, and reducing a bandwidth consumption of downloading the application by: decoupling viewability of the application indication and availability of the application by creating a first list including the plurality of application indications to present to the user and a second list including a plurality of applications downloaded to a device associated with the user: and removing the application indication from the first list, while maintaining at least a portion of the application associated with the application indication downloaded on the device associated with the user, when considered collectively as an ordered combination recited the oral abstract idea of presenting a plurality of application indications to a user.
For independent claim 15, the claim recites an abstract idea of: generating a dynamic security code for a card transaction: The steps of: create a platform to present a plurality of application indications to a user; determine a user attribute based on a user's online activity; obtain from a provider of an application a user attribute describing a target audience associated with the application; add an application indication to the plurality of application indications to present to the user based on the determined user attribute and the user attribute received from the provider of the application; present the plurality of application indications to the user, and reduce a bandwidth consumption of downloading the application by: decoupling viewability of the application indication and availability of the application by creating a first list including the plurality of application indications to present to the user and a second list including a plurality of applications downloaded to a device associated with the user; and removing the application indication from the first list, while maintaining at least a portion of the application associated with the application indication downloaded on the device associated with the user, when considered collectively as an ordered combination recited the oral abstract idea of presenting a plurality of application indications to a user.
Independent claims 1, 4, and 15, as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite commercial or legal interactions including marketing or sales activities.  The steps of: creating a platform to present a plurality of application indications to a user; determining a user attribute based on a user's online activity and a user's location; obtaining from a provider of an application a user attribute describing a target audience associated with the application; adding an application indication to the plurality of application indications to present to the user based on the determined user attribute and the user attribute received from the provider of the application; presenting the plurality of application indications to the user; and reducing a bandwidth consumption of downloading the application by: dividing the application into a plurality of modules needed for executing the application, downloading a subset of the plurality of modules when requested by the user and storing the rest of the plurality of modules; decoupling viewability of the application indication and availability of the application by creating a first list including the plurality of application indications to present to the user and a second list including a plurality of applications downloaded to the device associated with the user; and removing the application indication from the first list, while maintaining the subset of the plurality of modules associated with the application indication downloaded on the device, considered collectively as an ordered combination, are commercial or legal interactions including marketing or sales.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of certain methods of organizing human activity.  If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite generic computer components such as “a platform, an application, a device associated with the user, a device associated with the provider, and a processor”, and nothing in the claims precludes the steps from being performed as a method of organizing human activity.  Accordingly, the claims recite an abstract idea.  
Dependent claims 2, 3, 5-14, and 16-21 recite similar limitations as claims 1, 4, and 15; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 2, 3, 5, 6, 16, and 19 the additional limitations of: upon adding the removed application indication to the plurality of application indications presented to the user and receiving a selection of the application indication, executing the application; said preserving the application of the device comprising: reducing a storage footprint of the application associated with the removed application by compressing the application; and storing the application on the device associated with the user; reducing a storage footprint of the application by dividing the application into a plurality of modules needed for executing the application, downloading a subset of the plurality of modules to the device associated with the user and storing the rest of the plurality of modules on a device associated with the provider of the application; reducing power consumption of the device associated with the user by obtaining a first module in the plurality of modules that requires less computation power than a second module in the plurality of modules and downloading the first module to the device associated with the user; maintain the plurality of applications stored on the device associated with the user, wherein the plurality of applications is different from the plurality of application indications presented to the user; and reduce the bandwidth consumption by downloading the application to the device associated with the user upon receiving a selection of the application indication from the user or by removing the application indication from the plurality of application indications without removing the application from the device associated with the user; and reduce a storage footprint of the application by compressing the application; and store the application on the device associated with the user, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions including marketing or sales, because these describe the intermediate steps of the underlying process for downloading the applications to the user device after purchase.
In claims 7, 8, 9, 13, 14, and 17 the additional limitations of: when the plurality of application indications exceeds a threshold number of application indications, removing a first application from the plurality of application indications based on a criteria comprising a likelihood of future use; initializing the platform by populating, by an artificial intelligence, the plurality of application indications based on most searched hashtags on the platform, a location of the user and applications used by other users of the platform having a location proximate to the location of the user; upon initialization, inferring user attributes, by an artificial intelligence, based on the user's online activity and the user's location; and replacing a first application indication in the plurality of application indications based on the inferred user attributes; the determined user attribute and the user attribute specified by the provider, comprising an age, gender, belief, views, lifestyle, income, location or time of day; said determining the user attribute comprising: tracking a search, a click, a hashtag or a movement associated with the user; and identifying, by an artificial intelligence, the determined user attribute based on the search, the click, the hashtag or the movement; receive from the provider an input comprising the target audience associated with the application and a contact information associated with the provider; automatically create the application and the application indication based on the input from the provider; and present the application indication to the user, are further refinements of methods of organizing human activity such as commercial or legal interactions including marketing or sales, because they describe how the applications are marketed to the end user for sale.
In claims 10, and 11, the limitations of authenticating the user; receiving a request for an authentication from an application associated with the application indication in the plurality of application indications; and upon receiving the request, authenticating the user with the application without requiring a user input into the application; said authenticating the user with the application comprising: interacting with the application using an application programming interface (API) to authenticate the user, are further refinements of methods of organizing human activity such as commercial or legal interactions including marketing or sales, because they detail the process for verifying the identity of the user purchasing the applications.  
In claims 12, 18, 20, and 21, the limitations of receiving payment information associated with the user; and upon receiving a payment request from an application associated with the application indication in the plurality of application indications, providing a payment to the application without forwarding the payment information associated with the user to the application; obtain from the user a plurality of products to purchase associated with a plurality of applications represented by at least a portion of the plurality of application indications; receive an instruction from the user to purchase the plurality of products; and purchase the plurality of products by completing a plurality of transactions with the plurality of applications, without requesting an authorization from the user for each transaction in the plurality of transactions; receive payment information associated with the user; and upon receiving a payment request from an application associated with the application indications, provide a payment to the application without forwarding the payment information associated with the user to the application; and wherein a second application indication in the plurality of application indications is associated with a second application, wherein the second application is not stored on the device associated with the user, are further refinements of methods of organizing human activity such as commercial or legal interactions including marketing or sales, because they detail processes for receiving payments from the users through the application.
Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as “the device associated with the user, the device associated with the provider, the processor, and the platform”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions including marketing or sales, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, 4, and 15 only recite the additional elements of “a platform, an application, a device associated with the user, a device associated with the provider, and a processor”.  A plain reading of Figures 14-20, and 24, and associated descriptions in the specification stating “a processor can create a platform which can be a graphical user interface…a computer system may be a server computer, a client computer, a personal computer (PC), a user device, a tablet PC, a laptop computer, a personal digital assistant (PDA), a cellular telephone, an iPhone, an iPad, a Blackberry, a processor, a telephone, a web appliance, a network router, switch or bridge, a console, a hand-held console, a hand-held gaming device, a music player, any portable, mobile, hand-held device or wearable device, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine…the processor can be associated with the user device, the server 1400 in Figure 14, and/or the SAPP server” reveals that generic processors may be used to execute the claimed steps.  The additional elements of “a platform, an application, a device associated with the user, a device associated with the provider, and a processor” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, 4, and 15 are directed to an abstract idea. 
In dependent claims 2, 3, 5-14, and 16-21, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B – 2019 PEG pg. 56
Independent claims 1, 4, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a platform, an application, a device associated with the user, a device associated with the provider, and a processor” to perform the steps of: creating a platform to present a plurality of application indications to a user; determining a user attribute based on a user's online activity and a user's location; obtaining from a provider of an application a user attribute describing a target audience associated with the application; adding an application indication to the plurality of application indications to present to the user based on the determined user attribute and the user attribute received from the provider of the application; presenting the plurality of application indications to the user; and reducing a bandwidth consumption of downloading the application by: dividing the application into a plurality of modules needed for executing the application; downloading a subset of the plurality of modules when requested by the user and storing the rest of the plurality of modules; decoupling viewability of the application indication and availability of the application by creating a first list including the plurality of application indications to present to the user and a second list including a plurality of applications downloaded to the device associated with the user; and removing the application indication from the first list, while maintaining the subset of the plurality of modules associated with the application indication downloaded on the device, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the function of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the displaying step fails to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision). Therefore, independent claims 1, 4, and 15 are not patent eligible.  
In addition, the dependent claims 2, 3, 5-14, and 16-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 8, 9, 13-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,396,759 to Mehta et al. (hereinafter referred to as Mehta), in view of US 9,195,721 to Soto Matamala et al. (hereinafter referred to as Soto).

In regards to claim 4, Mehta discloses a method (content may be provided by a content server 120 using one or more computer servers that hosts and provides contents to devices 102, 104, over networks 110 in an on-line application marketplace that offers a variety of applications 122A, 1228, and 122C for download to devices, col. 3, lines 59-66) comprising: creating a platform to present a plurality of application indications to a user (recommendation engine identifies applications that a user of a mobile device may enjoy or may be interested in based, among other factors, on the current geographic location of the mobile device, col. 1, lines 37-41); determining a user attribute (user profile data may be automatically inferred or determined based on usage, such as device, application, and/or content usage, col. 4, lines 10-30) based on a user's online activity (system and techniques for recommending applications to device users based on one of more factors, including the user’s personal history including the mobile device user’s installation history, col. 3, lines 30-41, figs. 1-3) and a user's location (method includes receiving location data of a mobile device and selecting one or more applications from available applications on an online application marketplace that are relevant to the location and provide a recommendation to the mobile device that identifies one or more applications that the user is likely to be interested in purchasing or downloading, col. 1, lines 58-67, figs. 1-3); obtaining from a provider of an application a user attribute describing a target audience associated with the application (Applications 122A-C may be categorized, e.g. sports, travel, finance and the like, col. 3, line 59 – col. 4, line 3); adding an application indication to the plurality of application indications (as shown in fig. 6, a set of links 602 associated with recommended applications determined by the recommendation server 140 is provided to a device user using interface 600 presented on mobile devices 102, 104, with the recommended applications ratings 612 specific to the device user (e.g. based on the user demographic and location information), col. 12, lines 55 – col. 13, line 9, figs. 1, and 6) based on the determined user attribute and the user attribute received from the provider of the application (Based on its analysis, the recommendation engine 142 may recommend and display applications for selection and purchase to the users of devices 102, 104 such as the “ski report” application 122B, based on the “mountain” location associated with the device 102B, or may recommend the “kids can ski” application 122C based on the “mountain location” associated with the device 102 and the user profile data associated with the user of the device 102, col. 6, lines 37-47; recommendation rankings are adjusted based on category preferences to favorably weight applications included in a category that is determined to be preferred by a user’s category preferences, col. 11, lines 40-46); presenting the plurality of application indications to the user (recommended applications are displayed to users of devices 102, 104 using interface 600, col. 12, lines 55 – col. 13, line 9, figs. 1 and 6); and reducing a bandwidth consumption of downloading the application by: decoupling viewability of the application indication and availability of the application by creating a first list including the plurality of application indications to present to the user (as shown in fig. 6, a set of links 602 associated with recommended applications determined by the recommendation server 140 is provided to a device user using interface 600 presented on mobile devices 102, 104, with the recommended applications ratings 612 specific to the device user (e.g. based on the user demographic and location information, col. 12, lines 55 – col. 13, line 9, figs. 1, and 6); and removing the application indication from the first list (recommendations are filtered based on application history 416 with certain applications removed from the ranked list such as currently installed applications, col. 11, lines 50-55).  However, Mehta fails to disclose creating a second list including a plurality of applications downloaded to a device associated with the user; while maintaining at least a portion of the application indication downloaded on the device associated with the user.
Soto, in the related field of app recommendations for mobile devices, teaches creating a second list (in example 7 using locally relevant apps the device of a user at a retail store shows the non-relevant apps greyed-out to make it easier to find the locally relevant installed apps for a particular location and time, col. 15, lines 33-44) including a plurality of applications downloaded to a device associated with the user (Notifications of relevant apps when the user arrives to an area with highly localized apps can be provided for both apps that are already installed on the user's mobile device (“installed apps”) and apps that are not installed on the user's mobile device (“uninstalled apps”), col. 8, line 64 – col. 9, line 8); while maintaining at least a portion of the application indication (app recommendation data can include an application identifier, col. 8, lines 39-52) downloaded on the device associated with the user (app tiles for a predetermined area proximate to a location can be pre-cached to a mobile device 240 so that more specific location recommendations can occur device side to reduce battery and data consumption, col. 6, lines 36-43).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Mehta with the system of Soto to provide creating a second list including a plurality of applications downloaded to a device associated with the user; while maintaining at least a portion of the application indication downloaded on the device associated with the user.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to provide locally relevant apps to a user with a lot of installed apps so the user can find locally relevant installed apps on a device for a particular location and time (Soto, col. 15, lines 35-45).

In regards to claim 8, Mehta discloses the method of claim 4, further comprising: initializing the platform by populating, by an artificial intelligence (Artificial intelligence is interpreted by the Examiner as a processor)(recommendation engine identifies applications that a user of a mobile device may enjoy or may be interested in based, among other factors, on the current geographic location of the mobile device, col. 1, lines 37-41), the plurality of application indications based on most searched hashtags on the platform, a location of the user and applications used by other users of the platform having a location proximate to the location of the user (in generating a recommendation, the recommendation engine may take into account other applications that other users in that geographic location have loaded, rated , un-installed, or have otherwise used, col. 1, lines 37-57, figs. 3-5).

In regards to claim 9, Mehta discloses the method of claim 4, further comprising: upon initialization, inferring user attributes (user profile data may be automatically inferred or determined based on usage, such as device, application, and/or content usage, col. 4, lines 10-30), by an artificial intelligence (profile server includes one or more processors configured to execute computer code associated with a profile generator 132, col. 4, lines 4-9), based on the user's online activity (profile generator 132 may generate profile data based on: application management ( e.g., dates and times of purchase, installation, deletion, and upgrade), various application acquisition methods (purchasing, downloading of trial versions, downloading of free versions and the like) and application categories ( e.g., sports, travel, finance, and the like), col. 4, lines 22-30) and the user's location (recommendation engine identifies applications that a user of a mobile device may enjoy or may be interested in based, among other factors, on the current geographic location of the mobile device, col. 1, lines 37-41); and replacing a first application indication in the plurality of application indications based on the inferred user attributes (method includes receiving location data of a mobile device and selecting one or more applications from available applications on an online application marketplace that are relevant to the location and provide a recommendation to the mobile device that identifies one or more applications that the user is likely to be interested in purchasing or downloading, col. 1, lines 58-67, figs. 1-3).
In regards to claim 13, Mehta discloses the method of claim 4, and further discloses the determined user attribute and the user attribute specified by the provider, comprising an age (if a particular device user is determined to primarily use sporting and financial applications, the profile generator 132 may infer that the user is associated with one particular demographic group over another, col. 4, lines 31-41), gender, belief, views, lifestyle, income, location or time of day.

In regards to claim 14, Mehta discloses the method of claim 4, and further discloses said determining the user attribute (user profile data may be automatically inferred or determined based on usage, such as device, application, and/or content usage, col. 4, lines 10-30) comprising: tracking a search, a click (system and techniques for recommending applications to device users based on one of more factors, including the user’s personal history including the mobile device user’s installation history, col. 3, lines 30-41, figs. 1-3; data related to application management (e.g., dates and time of application purchase, installation, deletion, and upgrade) and other device, content, and application usage data may be periodically provided by the devices 102, 104 to the profile server 130, col. 5, lines 13-26), a hashtag or a movement associated with the user; and identifying, by an artificial intelligence, the determined user attribute based on the search, the click (recommend engine 142 may generate recommendations based at least in part on detected patterns relating to applications, e.g. installation, deletion, and/or usage, over a population of device users, and may determine common patterns relevant to similar users (e.g. users with similar demographics, or application preferences), and may provide recommendations based on the determined patterns, col. 5, lines 27-48), the hashtag or the movement.

In regards to claim 15, Mehta discloses a system (content may be provided by a content server 120 using one or more computer servers that hosts and provides contents to devices 102, 104, over networks 110 in an on-line application marketplace that offers a variety of applications 122A, 1228, and 122C for download to devices, col. 3, lines 59-66) comprising a processor (recommendation server 140 includes one or more processors, col. 5, lines 27-48) configured to: create a platform to present a plurality of application indications to a user (recommendation engine identifies applications that a user of a mobile device may enjoy or may be interested in based, among other factors, on the current geographic location of the mobile device, col. 1, lines 37-41); determine a user attribute (user profile data may be automatically inferred or determined based on usage, such as device, application, and/or content usage, col. 4, lines 10-30) based on a user's online activity (system and techniques for recommending applications to device users based on one of more factors, including the user’s personal history including the mobile device user’s installation history, col. 3, lines 30-41, figs. 1-3); obtain from a provider of an application a user attribute describing a target audience associated with the application (Applications 122A-C may be categorized, e.g. sports, travel, finance and the like, col. 3, line 59 – col. 4, line 3); add an application indication to the plurality of application indications (as shown in fig. 6, a set of links 602 associated with recommended applications determined by the recommendation server 140 is provided to a device user using interface 600 presented on mobile devices 102, 104, with the recommended applications ratings 612 specific to the device user (e.g. based on the user demographic and location information, col. 12, lines 55 – col. 13, line 9, figs. 1, and 6) to present to the user based on the determined user attribute and the user attribute received from the provider of the application (Based on its analysis, the recommendation engine 142 may recommend and display applications for selection and purchase to the users of devices 102, 104 such as the “ski report” application 122B, based on the “mountain” location associated with the device 102B, or may recommend the “kids can ski” application 122C based on the “mountain location” associated with the device 102 and the user profile data associated with the user of the device 102, col. 6, lines 37-47; recommendation rankings are adjusted based on category preferences to favorably weight applications included in a category that is determined to be preferred by a user’s category preferences, col. 11, lines 40-46); present the plurality of application indications to the user (recommended applications are displayed to users of devices 102, 104 using interface 600, col. 12, lines 55 – col. 13, line 9, figs. 1 and 6); and reduce a bandwidth consumption of downloading the application by: decoupling viewability of the application indication and availability of the application by creating a first list including the plurality of application indications to present to the user (as shown in fig. 6, a set of links 602 associated with recommended applications determined by the recommendation server 140 is provided to a device user using interface 600 presented on mobile devices 102, 104, with the recommended applications ratings 612 specific to the device user (e.g. based on the user demographic and location information, col. 12, lines 55 – col. 13, line 9, figs. 1, and 6); and removing the application indication from the first list (recommendations are filtered based on application history 416 with certain applications removed from the ranked list such as currently installed applications, col. 11, lines 50-55).  However, Mehta fails to disclose creating a second list including a plurality of applications downloaded to a device associated with the user; while maintaining at least a portion of the application associated with the application indication downloaded on the device associated with the user.
Soto, in the related field of app recommendations for mobile devices, teaches creating a second list (in example 7 using locally relevant apps the device of a user at a retail store shows the non-relevant apps greyed-out to make it easier to find the locally relevant installed apps for a particular location and time, col. 15, lines 33-44) including a plurality of applications downloaded to a device associated with the user (Notifications of relevant apps when the user arrives to an area with highly localized apps can be provided for both apps that are already installed on the user's mobile device (“installed apps”) and apps that are not installed on the user's mobile device (“uninstalled apps”), col. 8, line 64 – col. 9, line 8); while maintaining at least a portion of the application indication (app recommendation data can include an application identifier, col. 8, lines 39-52) downloaded on the device associated with the user (app tiles for a predetermined area proximate to a location can be pre-cached to a mobile device 240 so that more specific location recommendations can occur device side to reduce battery and data consumption, col. 6, lines 36-43).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Mehta with the system of Soto to provide creating a second list including a plurality of applications downloaded to a device associated with the user; while maintaining at least a portion of the application indication downloaded on the device associated with the user.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to provide locally relevant apps to a user with a lot of installed apps so the user can find locally relevant installed apps on a device for a particular location and time (Soto, col. 15, lines 35-45).

In regards to claim 21, Mehta discloses the method of claim 4, wherein a second application indication in the plurality of application indications (recommendation engine identifies applications that a user of a mobile device may enjoy or may be interested in based, among other factors, on the current geographic location of the mobile device, col. 1, lines 37-41) is associated with a second application (Applications 122A-C may be categorized, e.g. sports, travel, finance and the like, col. 3, line 59 – col. 4, line 3), wherein the second application is not stored on the device associated with the user (recommendations are filtered based on application history 416 with certain applications removed from the ranked list such as currently installed applications, col. 11, lines 50-55).

Claims 1, 2, 5, 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta, in view of Soto, and further in view of US 2020/0034518 to Mezzalira (hereinafter referred to as Mezzalira).

In regards to claim 1, Mehta discloses a method (content may be provided by a content server 120 using one or more computer servers that hosts and provides contents to devices 102, 104, over networks 110 in an on-line application marketplace that offers a variety of applications 122A, 1228, and 122C for download to devices, col. 3, lines 59-66) comprising: creating a platform to present a plurality of application indications to a user (recommendation engine identifies applications that a user of a mobile device may enjoy or may be interested in based, among other factors, on the current geographic location of the mobile device, col. 1, lines 37-41); determining a user attribute (user profile data may be automatically inferred or determined based on usage, such as device, application, and/or content usage, col. 4, lines 10-30) based on a user's online activity (system and techniques for recommending applications to device users based on one of more factors, including the user’s personal history including the mobile device user’s installation history, col. 3, lines 30-41, figs. 1-3) and a user's location (method includes receiving location data of a mobile device and selecting one or more applications from available applications on an online application marketplace that are relevant to the location and provide a recommendation to the mobile device that identifies one or more applications that the user is likely to be interested in purchasing or downloading, col. 1, lines 58-67, figs. 1-3); obtaining from a provider of an application a user attribute describing a target audience associated with the application (Applications 122A-C may be categorized, e.g. sports, travel, finance and the like, col. 3, line 59 – col. 4, line 3); adding an application indication to the plurality of application indications to present to the user (as shown in fig. 6, a set of links 602 associated with recommended applications determined by the recommendation server 140 is provided to a device user using interface 600 presented on mobile devices 102, 104, with the recommended applications ratings 612 specific to the device user (e.g. based on the user demographic and location information, col. 12, lines 55 – col. 13, line 9, figs. 1, and 6) based on the determined user attribute and the user attribute received from the provider of the application (Based on its analysis, the recommendation engine 142 may recommend and display applications for selection and purchase to the users of devices 102, 104 such as the “ski report” application 122B, based on the “mountain” location associated with the device 102B, or may recommend the “kids can ski” application 122C based on the “mountain location” associated with the device 102 and the user profile data associated with the user of the device 102, col. 6, lines 37-47; recommendation rankings are adjusted based on category preferences to favorably weight applications included in a category that is determined to be preferred by a user’s category preferences, col. 11, lines 40-46); presenting the plurality of application indications to the user (recommended applications are displayed to users of devices 102, 104 using interface 600, col. 12, lines 55 – col. 13, line 9, figs. 1 and 6); and reducing a bandwidth consumption of downloading the application by: decoupling viewability of the application indication and availability of the application by creating a first list including the plurality of application indications to present to the user (as shown in fig. 6, a set of links 602 associated with recommended applications determined by the recommendation server 140 is provided to a device user using interface 600 presented on mobile devices 102, 104, with the recommended applications ratings 612 specific to the device user (e.g. based on the user demographic and location information, col. 12, lines 55 – col. 13, line 9, figs. 1, and 6); and removing the application indication from the first list (recommendations are filtered based on application history 416 with certain applications removed from the ranked list such as currently installed applications, col. 11, lines 50-55).  However, Mehta fails to disclose reducing a bandwidth consumption of downloading the application by: dividing the application into a plurality of modules needed for executing the application; downloading a subset of the plurality of modules when requested by the user to a device associated with the user and storing the rest of the plurality of modules on a device associated with the provider of the application; and creating a second list including a plurality of applications downloaded to a device associated with the user; while maintaining at least a portion of the application associated with the application indication downloaded on the device associated with the user.
Soto, in the related field of app recommendations for mobile devices, teaches creating a second list (in example 7 using locally relevant apps the device of a user at a retail store shows the non-relevant apps greyed-out to make it easier to find the locally relevant installed apps for a particular location and time, col. 15, lines 33-44) including a plurality of applications downloaded to a device associated with the user (Notifications of relevant apps when the user arrives to an area with highly localized apps can be provided for both apps that are already installed on the user's mobile device (“installed apps”) and apps that are not installed on the user's mobile device (“uninstalled apps”), col. 8, line 64 – col. 9, line 8); while maintaining at least a portion of the application indication (app recommendation data can include an application identifier, col. 8, lines 39-52) downloaded on the device associated with the user (app tiles for a predetermined area proximate to a location can be pre-cached to a mobile device 240 so that more specific location recommendations can occur device side to reduce battery and data consumption, col. 6, lines 36-43).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Mehta with the system of Soto to provide creating a second list including a plurality of applications downloaded to a device associated with the user; while maintaining at least a portion of the application indication downloaded on the device associated with the user.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to provide locally relevant apps to a user with a lot of installed apps so the user can find locally relevant installed apps on a device for a particular location and time (Soto, col. 15, lines 35-45).  However, the combination of Mehta and Soto fails to teach reducing a bandwidth consumption of downloading the application by dividing the application into a plurality of modules needed for executing the application, downloading a subset of the plurality of modules when requested by the user to a device associated with the user and storing the rest of the plurality of modules on a device associated with the provider of the application.
Mezzalira, in the related field of content delivery to a user device, teaches reducing a bandwidth consumption of downloading the application (by loading the software application chapter by chapter, bandwidth requirements may be reduced even further, para. 0022) by dividing the application into a plurality of modules needed for executing the application (by producing and making available for download a set of specific applications or functionality modules, each specific application will only have the code or logic required for its specific setting or function and will therefore be smaller than an application maintaining all options and deciding on the required ones at run time, para. 0010), downloading a subset of the plurality of modules when requested by the user to a device associated with the user (server receives a request to download a software application have a plurality of features and serving a bootstrap application to the client device which determines a specific application to be loaded having a subset of the features of the software application and the specific application is served to the client device, para. 0019) and storing the rest of the plurality of modules on a device associated with the provider of the application (identified source code for each feature setting is compiled and linked into corresponding specific applications or chapters 130 and the built specific applications are then stored in the application repository 1130 for subsequent download on request from a client devices, para. 0077).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Mehta with the system of Mezzalira to provide wherein reducing a bandwidth consumption of downloading the application by dividing the application into a plurality of modules needed for executing the application, downloading a subset of the plurality of modules when requested by the user to a device associated with the user and storing the rest of the plurality of modules on a device associated with the provider of the application.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to use specific applications built in this way that require less storage and memory to execute at a user device and enables the specific application to be downloaded relatively faster than the full software application (Mezzalira, para. 0010).

In regards to claim 2, modified Mehta discloses the method of claim 1, and further discloses: upon adding the removed application indication to the plurality of application indications presented to the user (recommended applications are displayed to users of devices 102, 104 using interface 600, col. 12, lines 55 – col. 13, line 9, figs. 1 and 6) and receiving a selection of the application indication (applications may be obtained by a device user via the interface 600 by selecting any of the links 602 to download or purchase the application, col. 13, lines 23-34), executing the application (potentially relevant applications may be determined based on a list of applications installed on a user’s device, col. 11, lines 16-27).

In regards to claim 5, Mehta discloses the method of claim 4, but fails to disclose a method further comprising: reducing a storage footprint of the application by dividing the application into a plurality of modules needed for executing the application, downloading a subset of the plurality of modules to the device associated with the user and storing the rest of the plurality of modules on a device associated with the provider of the application.
Mezzalira, in the related field of content delivery to a user device, teaches reducing a storage footprint of the application (by loading the software application chapter by chapter, bandwidth requirements may be reduced even further, para. 0022) by dividing the application into a plurality of modules needed for executing the application (by producing and making available for download a set of specific applications or functionality modules, each specific application will only have the code or logic required for its specific setting or function and will therefore be smaller than an application maintaining all options and deciding on the required ones at run time, para. 0010), downloading a subset of the plurality of modules to the device associated with the user (server receives a request to download a software application have a plurality of features and serving a bootstrap application to the client device which determines a specific application to be loaded having a subset of the features of the software application and the specific application is served to the client device, para. 0019) and storing the rest of the plurality of modules on a device associated with the provider of the application (identified source code for each feature setting is compiled and linked into corresponding specific applications or chapters 130 and the built specific applications are then stored in the application repository 1130 for subsequent download on request from a client devices, para. 0077).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Mehta with the system of Mezzalira to provide a method further comprising: reducing a storage footprint of the application by dividing the application into a plurality of modules needed for executing the application, downloading a subset of the plurality of modules to the device associated with the user and storing the rest of the plurality of modules on a device associated with the provider of the application.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to use specific applications built in this way that require less storage and memory to execute at a user device and enables the specific application to be downloaded relatively faster than the full software application (Mezzalira, para. 0010).

In regards to claim 10, Mehta discloses the method of claim 4, but fails to disclose a method comprising: authenticating the user by the platform; receiving a request for an authentication from an application associated with the application indication in the plurality of application indications; and upon receiving the request, authenticating, by the platform, the user with the application without requiring a user input.
Mezzalira, in the related field of content delivery to a user device, teaches authenticating the user by the platform (managing framework module determines whether the user is authenticated or not by validating a token stored on the user device, para. 0052); receiving a request for an authentication from an application indication associated with the application indication in the plurality of application indications (server receives a request to download a software application have a plurality of features and serving a bootstrap application to the client device which determines a specific application to be loaded having a subset of the features of the software application and the specific application is served to the client device, para. 0019); and upon receiving the request, authenticating, by the platform, the user with the application (framework module begins executing on the user device and determines whether the user device is authenticated by searching the onboard memory of the user device for an authentication characteristic such as a token, key, or security element that indicates the user device or user associated with the user device has previously been authenticated by the server, para. 0102) without requiring a user input into the application (bootstrap 120 omits a sign-in page if a valid authentication token is found, para. 0058).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Mehta with the system of Mezzalira to provide authenticating the user by the platform; receiving a request for an authentication from an application associated with the application indication in the plurality of application indications; and upon receiving the request, authenticating, by the platform, the user with the application without requiring a user input.  The motivation for doing so would have been to prevent the catalogue module from being improperly accessed by an unauthenticated user (Mezzalira, para. 0052).

In regards to claim 11, Mehta discloses the method of claim 10, but fails to disclose said authenticating the user with the application comprising: interacting with the application using an application programming interface (API) to authenticate the user.
Mezzalira, in the related field of content delivery to a user device, teaches said authenticating the user with the application (framework module begins executing on the user device and determines whether the user device is authenticated by searching the onboard memory of the user device for an authentication characteristic such as a token, key, or security element that indicates the user device or user associated with the user device has previously been authenticated by the server, para. 0102) comprising interacting with the application using an application programming interface (API) (managing framework modules includes device specific application programming interfaces (APIs) that interface with the functionality and framework modules, para. 0056) to authenticate the user (managing framework module determines whether the user is authenticated or not by validating a token stored on the user device, para. 0052).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Mehta with the system of Mezzalira to provide authenticating the user; receiving a request for an authentication from the application; and upon receiving the request, authenticating the user with the application without requiring a user input.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to prevent the catalogue module from being improperly accessed by an unauthenticated user (Mezzalira, para. 0052).

In regards to claim 16, Mehta discloses the system of claim 15, and discloses a system further comprising the processor (recommendation server 140 includes one or more processors, col. 5, lines 27-48) to: maintain the plurality of applications stored on the device associated with the user (recommended applications are displayed to users of devices 102, 104 using interface 600, col. 12, lines 55 – col. 13, line 9, figs. 1 and 6), wherein the plurality of applications is different from the plurality of application indications presented to the user (recommendations are filtered based on application history 416 with certain applications removed from the ranked list such as currently installed applications, col. 11, lines 50-55); but fails to disclose reduce the bandwidth consumption by downloading the application to the device associated with the user upon receiving a selection of the application indication from the user or by removing the application indication from the plurality of application indications without removing the application from the device associated with the user.
Mezzalira, in the related field of content delivery to a user device, teaches reduce the bandwidth consumption (by loading the software application chapter by chapter, bandwidth requirements may be reduced even further, para. 0022) by downloading the application (by producing and making available for download a set of specific applications or functionality modules, each specific application will only have the code or logic required for its specific setting or function and will therefore be smaller than an application maintaining all options and deciding on the required ones at run time, para. 0010) to the device associated with the user upon receiving a selection of the application indication from the user (server receives a request to download a software application have a plurality of features and serving a bootstrap application to the client device which determines a specific application to be loaded having a subset of the features of the software application and the specific application is served to the client device, para. 0019).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Mehta with the system of Mezzalira to provide reduce the bandwidth consumption by downloading the application to the device associated with the user upon receiving a selection of the application indication from the user.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to use specific applications built in this way that require less storage and memory to execute at a user device and enables the specific application to be downloaded relatively faster than the full software application (Mezzalira, para. 0010).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta, in view of Soto, in view of Mezzalira, and further in view of US 2011/0218974 to Amit et al. (hereinafter referred to as Amit).

In regards to claim 3, modified Mehta discloses the method of claim 2, and further discloses said preserving the application of the device (recommendations are filtered based on application history 416 with certain applications removed from the ranked list such as currently installed applications, col. 11, lines 50-55) comprising: storing the application on the device associated with the user (potentially relevant applications may be determined based on a list of applications installed on a user’s device, col. 11, lines 16-27), but fails to disclose reducing a storage footprint of the application associated with the removed application indication by compressing the application on the device associated with the user.
Amit, in the related field of writing compressed files, teaches reducing a storage footprint of the application associated with the removed application indication by compressing the application on the device associated with the user (files from applications 11a, 11b, etc., flow through the respective APIs and are compressed by the compression system 20 and moved to the storage unit 15 via the file system 14, para. 0082).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Mehta with the system of Amit to provide reducing a storage footprint of the application associated with the removed application indication by compressing the application on the device associated with the user.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to achieve more efficient use of storage by data compression (Amit, para. 0008).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta, in view of Soto, in view of Mezzalira, and further in view of US 2017/0181099 to Jeyapaul (hereinafter referred to as Jeyapaul).

In regards to claim 6, modified Mehta discloses the method of claim 5, but fails to disclose a method further comprising: reducing power consumption of the device associated with the user by obtaining a first module in the plurality of modules that requires less computation power than a second module in the plurality of modules and downloading the first module to the device associated with the user.
Mezzalira, in the related field of content delivery to a user device, teaches obtaining a first module (by loading the software application chapter by chapter, bandwidth requirements may be reduced even further, para. 0022) in the plurality of modules (by producing and making available for download a set of specific applications or functionality modules, each specific application will only have the code or logic required for its specific setting or function and will therefore be smaller than an application maintaining all options and deciding on the required ones at run time, para. 0010), and downloading the first module to a device associated with the user (server receives a request to download a software application have a plurality of features and serving a bootstrap application to the client device which determines a specific application to be loaded having a subset of the features of the software application and the specific application is served to the client device, para. 0019).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Mehta with the system of Mezzalira to provide obtaining a first module in the plurality of modules, and downloading the first module to a device associated with the user.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to use specific applications built in this way that require less storage and memory to execute at a user device and enables the specific application to be downloaded relatively faster than the full software application (Mezzalira, para. 0010).  However, the combination of Mehta, and Mezzalira fails to disclose provide reducing power consumption of the device associated with the user by obtaining a first module in the plurality of modules that requires less computation power than a second module in the plurality of modules. 
Jeyapaul in the related field of downloading an application to a mobile device, teaches reducing power consumption of the device associated with the user (system and/or method controls downloading of an application to a mobile device based on power consumption, para. 0002) by obtaining a first module in the plurality of modules that requires less computation power than a second module in the plurality of modules (hard rule prioritizes downloading the second application over the first application based on the lower power consumption level requirement of the second application regardless of the higher priority rating of the first application and application 2 is uploaded before application 1, para. 0048).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Mehta with the system of Jeyapaul to provide reducing power consumption of the device associated with the user by obtaining a first module in the plurality of modules that requires less computation power than a second module in the plurality of modules.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to control downloading of an application to a mobile device based on power consumption of the application (Jeyapaul, para. 0006).

Claims 7, 12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta, in view of Soto, and further in view of US 2012/0221384 to Avadhanam et al. (hereinafter referred to as Avadhanam).

In regards to claim 7, Mehta discloses the method of claim 4, a method further comprising: when the plurality of application indications exceeds a threshold number of application indications (application recommendations are provided to the device user at 418 with a subset of the ranked list of recommendations initially provided e.g., 5, 10, 50, etc., and a link may be provided for the user to request additional recommendations, col. 12, lines 3-9), but fails to disclose removing a first application from the plurality of application indications based on a criteria comprising a likelihood of future use.
Avadhanam, in the related field of distributing processor-executable apps, teaches removing a first application from the plurality of application indications (apps are removed if the app is not removed within a specific time after download or if the app is not accessed for a certain length of time, para. 0057) based on a criteria comprising a likelihood of future use (app management component includes an app cleaning component 410 configured to remove apps from the app data store 406 to prevent unused or undesired apps from occupying memory space on the computing device, para. 0057).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Mehta with the system of Avadhanam, to provide removing a first application from the plurality of application indications based on a criteria comprising a likelihood of future use.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to remove apps to prevent unused or undesired apps from occupying memory space on the computing device (Avadhanam, para. 0057).

In regards to claim 12, Mehta discloses the method of claim 4, but fails to disclose a method comprising: receiving payment information associated with the user; and upon receiving a payment request from an application associated with the application indication in the plurality of application indications, providing a payment to the application without forwarding the payment information associated with the user to the application.
Avadhanam, in the related field of distributing processor-executable apps, teaches receiving payment information associated with the user (app aggregator 102 financially interacts with the users of the computing devices 108 directly and the users pay the app aggregator 102 directly for subscriptions, para. 0030); and upon receiving a payment request from an application associated with the application indication in the plurality of application indications, providing a payment to the application without forwarding the payment information associated with the user to the application (the app aggregator 102 offers subscriptions to the users directly, the users down load the apps from the app aggregator 102, and the users pay the app aggregator 102 directly for Subscriptions, para. 0030).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Mehta with the system of Avadhanam to provide receiving payment information associated with the user; and upon receiving a payment request from an application associated with the application indication in the plurality of application indications, providing a payment to the application without forwarding the payment information associated with the user to the application.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been for the app aggregator 102 to receive apps from developers 104 and markets app channels (Avadhanam, para. 0031).

In regards to claim 17, Mehta discloses the system of claim 15, and further discloses a system further comprising the processor to: receive from the provider an input comprising the target audience associated with the application (Applications 122A-C may be categorized, e.g. sports, travel, finance and the like, col. 3, line 59 – col. 4, line 3); automatically create the application indication based on the input from the provider (content may be provided by a content server 120 using one or more computer servers that hosts and provides contents to devices 102, 104, over networks 110 in an on-line application marketplace that offers a variety of applications 122A, 1228, and 122C for download to devices, col. 3, lines 59-66); and present the application indication to the user (as shown in fig. 6, a set of links 602 associated with recommended applications determined by the recommendation server 140 is provided to a device user using interface 600 presented on mobile devices 102, 104, with the recommended applications ratings 612 specific to the device user (e.g. based on the user demographic and location information), col. 12, lines 55 – col. 13, line 9, figs. 1, and 6), but fails to disclose receive contact information associated with the provider, and automatically create the application.
Avadhanam, in the related field of distributing processor-executable apps, teaches receive contact information associated with the provider (app aggregator receives a newly developed app at block 302 and a proposed category for the app is also received at block 304, para. 0042, fig. 3), and automatically create the application (method for distributing apps includes receiving an app from a developer, categorizing the app so as to associate the app with a particular app channel, combining the app with other apps that are associated with the particular app channel to create a collection of apps and offering access to the app channel in return for compensation, para. 0009, fig. 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Mehta with the system of Avadhanam to provide receive contact information associated with the provider, and automatically create the application.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been for the app developers to interact with the app aggregator instead of potentially thousands of user, thus substantially reducing administrative activities and associated costs (Avadhanam, para. 0022).

In regards to claim 20, modified Mehta discloses the system of claim 17, but fails to disclose comprising the processor to: receive payment information associated with the user; and upon receiving a payment request from an application associated with the application indication in the plurality of application indications, provide a payment to the application without forwarding the payment information associated with the user to the application.
Avadhanam, in the related field of distributing processor-executable apps, teaches receive payment information associated with the user (app aggregator 102 financially interacts with the users of the computing devices 108 directly and the users pay the app aggregator 102 directly for subscriptions, para. 0030); and upon receiving a payment request from an application associated with the application indication in the plurality of application indications, provide a payment to the application without forwarding the payment information associated with the user to the application (the app aggregator 102 offers subscriptions to the users directly, the users down load the apps from the app aggregator 102, and the users pay the app aggregator 102 directly for Subscriptions, para. 0030).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Mehta with the system of Avadhanam to provide receive payment information associated with the user; and upon receiving a payment request from an application associated with the application indication in the plurality of application indications, provide a payment to the application without forwarding the payment information associated with the user to the application.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been for the app aggregator 102 to receive apps from developers 104 and markets app channels (Avadhanam, para. 0031).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta, in view of Soto, and further in view of US 2016/0239885 to Goolsby (hereinafter referred to as Goolsby).

In regards to claim 18, Mehta discloses the system of claim 15, but fails to disclose a system further comprising the processor to: obtain from the user a plurality of products to purchase associated with a plurality of applications represented by at least a portion of the plurality of application indications; receive an instruction from the user to purchase the plurality of products; and purchase the plurality of products by completing a plurality of transactions with the plurality of applications, without requesting an authorization from the user for each transaction in the plurality of transactions.
Goolsby, in the related field of managing online purchases from different external vendors, teaches obtain from the user a plurality of products to purchase associated with a plurality of applications represented by at least a portion of the plurality of application indications (invention allows customers to shop from site to site, accumulate items, and when they are ready to checkout, they can do so with one system, para. 0004, fig. 2); receive an instruction from the user to purchase the plurality of products (plurality of external vendor websites displays physical products for sale and when a user selects a product to be purchased, a potential purchase notification is received from the local computer of an arbitrary account for each product they intend to purchase, paras. 0020-0021, fig. 2); and purchase the plurality of products by completing a plurality of transactions with the plurality of applications (the arbitrary account is prompted to purchase a physical product associated to each of the potential purchase notifications with the single user interface and purchase requests are automatically registered with each selected website without the need for further interaction from the user, paras. 0021-0022, fig. 2), without requesting an authorization from the user for each transaction in the plurality of transactions (invention works on the customer’s behalf to make purchases across a plurality of external vendor websites using a single user interface which eliminates the need for customers to remember countless usernames and passwords for various vendor accounts, para. 0004, fig. 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Mehta with the system of Goolsby to provide obtain from the user a plurality of products to purchase associated with a plurality of applications represented by at least a portion of the plurality of application indications; receive an instruction from the user to purchase the plurality of products; and purchase the plurality of products by completing a plurality of transactions with the plurality of applications, without requesting an authorization from the user for each transaction in the plurality of transactions.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to allow customers to shop from site to site, accumulate items and use one system to checkout (Travis, para. 0004)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta, in view of Soto, in view of Avadhanam, and further in view of Amit.

In regards to claim 19, modified Mehta discloses the system of claim 17, and further discloses comprising the processor to: store the application on the device associated with the user (potentially relevant applications may be determined based on a list of applications installed on a user’s device, col. 11, lines 16-27), but fails to disclose reduce a storage footprint of the application by compressing the application.
Amit, in the related field of writing compressed files, teaches reduce a storage footprint of the application by compressing the application (files from applications 11a, 11b, etc., flow through the respective APIs and are compressed by the compression system 20 and moved to the storage unit 15 via the file system 14, para. 0082).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Mehta with the system of Amit to provide reduce a storage footprint of the application by compressing the application.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to achieve more efficient use of storage by data compression (Amit, para. 0008).

Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been fully considered by the Examiner. Applicant’s arguments and amended claims have been considered with respect to the rejections of claims 2, 3, 9-12, 18, and 20 pursuant to 35 U.S.C. 112(b) and the previous rejections pursuant to 35 U.S.C. 112(b) have been withdrawn.
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 101 have been fully considered by the Examiner. However, the Examiner does not find the Applicant’s arguments persuasive, and therefore the rejections of claims 1-20 under 35 USC 101 is maintained.
The Applicant argues that under Step 2A of the 2019 PEG, the claims do not recite an abstract idea because the claims are directed to a patent-eligible method that integrates any alleged abstract idea into a practical application.  The Applicant further states on page 11 of their remarks that the additional elements of the claims reflect in an improvement in the functioning of a computer for “reducing a bandwidth consumption of downloading the application”.  Examiner respectfully disagrees with Applicant’s argument.  Reducing a bandwidth consumption of downloading an application is not an improvement to the functioning of a computer or a technical solution to a problem (See MPEP 2106.05(a)).  A computer system presenting a list of applications for downloading is nothing more than executing instructions to apply the exception to a computer. This is interpreted by the Examiner as using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).  The additional elements of “a platform, an application, a device associated with the user, a device associated with the provider, and a processor” are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  There is no improvement to the claimed computer elements.  Therefore the limitation does not meet the criteria or considerations as indicative of integration into a practical application.
The Applicant further argues that under Step 2B of the 2019 PEG, that the amended claim limitations recite additional elements that amount to an inventive concept that renders the claims patent eligible because the claims provide a combination of limitations that are not well-understood routine, conventional activity in the field.  Applicant argues on page 12 of their Remarks that the claims are not well understood, routine, conventional activity in the field because the claimed limitations are not obvious under the 35 U.S.C 103 standard which represents a bar higher than the Step 2B bar.  Examiner respectfully disagrees with Applicant’s argument that the independent claims amount to significantly more than the alleged abstract ideal.  Just because claims may be novel under § 103 over a number of prior art rejections does not mean they are not directed to an abstract idea. Cf. Intellectual Ventures ILLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016).  As indicated in the above office action under Step 2B, independent claims 1, 4, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of “a platform, an application, a device associated with the user, a device associated with the provider, and a processor” amount to no more than mere instructions to apply the exception using a generic computer component.  The additional elements are recited at a high level of generality and perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry, such as preforming repetitive calculations, receiving, processing, and storing data, electronic record keeping, and automating mental tasks.” These tasks are shown in MPEP 2106.05(d) as routine and conventional or found to be directed towards ideas that do not amount to significantly more.  The claimed invention at most amounts to an improvement in the abstract concept of presenting a plurality of application indications to a user.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the function of the elements when each is taken alone.  Therefore the rejection of claims 1-20 pursuant to 35 USC 101 is maintained.
With respect to the Applicant’s arguments regarding the previous rejection of independent claims 1, 11, and 16 under 35 USC 103, the Applicant argues that the prior art fails to disclose the new limitations of the amended claims.  Applicant’s arguments are moot in view of new grounds of rejection required by the Applicant’s amendments. As referenced above in the examiner’s art rejections pursuant to 35 USC § 103, the combination of Mehta and Soto teaches all of the limitations of amended independent claims 4 and 15; and the combination of Mehta, Soto, and Mezzalira teaches all of the limitations of amended independent claim 1.  Furthermore, the Applicant’s argument is moot that the dependent claims should be allowed based on their dependability on independent claims 1, 4, and 15.  Therefore, the rejections for claims 2, 3, 5-14, and 16-21 are maintained.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hreha (US 2016/0299977) teaches an action based app recommendation engine.
Gabriel (US 2015/0262069) teaches an automatic topic and interest based content recommendation system for mobile devices.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P. S./
Examiner, Art Unit 3695
4/21/2021
	
/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
April 21, 2021